Citation Nr: 0419153	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from October 1958 to July 
1980.  He died in September 2001.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the appellant's claim for service connection for the 
cause of the veteran's death.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.



REMAND

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a) 
(2003); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).

The death certificate lists the cause of the veteran's death 
as cancer progression.  The medical records reflect that the 
principal cause of the veteran's death was squamous cell 
carcinoma of the oropharynx.  The issue in this case is thus 
whether this disease was incurred in or aggravated by 
service.  

38 C.F.R. § 3.307(a)(6)(iii) (2003) provides:  "A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent (e.g., Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."  The only DD Form 214 in 
the claims folder, containing the record of the veteran's 
service from August 1973 to July 1980, indicates that he 
received the Vietnam Service Medal, the Vietnam Campaign 
Medal, the Combat Action Ribbon, and the Armed Forces 
Expeditionary Medal.  The RO requested from the National 
Personnel Records Center (NPRC) the dates of the veteran's 
service in Vietnam, as well as his service medical records 
(SMRs), and the response indicates that the requested records 
were mailed, but these records do not appear in the claims 
file.  The RO's May 2002 rating decision indicates that the 
SMRs were considered in its decision, but a January 2004 
Deferred Rating Decision reflects that the SMRs were not in 
the claims folder when the case was being prepared for 
certification to the Board.  Thus, it appears that the 
veteran served in Vietnam, but, as this case is being 
remanded for the reasons described below, the RO should 
obtain additional records to verify the veteran's service in 
Vietnam.

Certain diseases are presumed to have been incurred or 
aggravated by a veteran's active duty when he served in 
Vietnam and the disease is one of those listed in the 
relevant statute and regulations.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307 and 3.309 (2003).  Squamous cell 
carcinoma of the oropharynx is not one of the listed 
diseases, although one of the diseases listed is 
"respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea)."  See 38 C.F.R. § 3.309(e) (2003).  Even if a 
veteran is not entitled to a regulatory presumption of 
service connection, his claim must still be reviewed to 
determine if service connection can otherwise be established.  
Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727-29 (1984), does not preclude veteran from 
establishing service connection with proof of actual direct 
causation).

In the present case, the attending physicians at the Naval 
Medical Center in Portsmouth, Virginia, where the veteran was 
treated until his death, prepared a memorandum in June 2002.  
First, they identified squamous cell carcinoma as the cause 
of the veteran's death.  Second, they opined that, if there 
is an association between herbicide exposure and cancer of 
the lung bronchus, larynx, and trachea, then such an 
association exists between herbicide exposure and cancer in 
the oropharynx "because 1) it is the same type of cancer, 
and 2) the agent must traverse the oropharynx to get to the 
larynx/trachea/bronchus/lung."

To the extent that this letter argues that cancer of the 
oropharynx is a disease that should be presumed to have been 
incurred in or aggravated by service, either because it 
should be added to the list of presumptive diseases, or it 
should be considered to fall within the respiratory disorders 
already on the list, the Board must reject this argument.  
The diseases listed at 38 C.F.R. § 3.309(e) (2003) are based 
on findings provided from scientific data furnished by the 
National Academy of Sciences (NAS).  The NAS conducts studies 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
support of military operations in Vietnam during the Vietnam 
era and each disease suspected to be associated with such 
exposure.  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 (West 2002) and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides.  
The Board notes that, except for the certain named 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), the Secretary of VA has found that a positive 
association does not exist between respiratory disorders and 
herbicide exposure.  67 Fed. Reg. 42,600, 42,606 (June 24, 
2002).  Furthermore, the Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41,442, 
41,443 (1996).

However, to the extent that the June 2002 letter indicates 
that the attending physicians believe that this veteran's 
cancer of the oropharynx was caused by his presumed exposure 
to Agent Orange, that conclusion would support granting the 
appellant's claim for service connection for the cause of the 
veteran's death.  However, there is insufficient medical 
evidence on which to decide the claim, because the attending 
physicians did not indicate the underlying reasons and bases 
for their conclusion that the veteran's cancer of the 
oropharynx was caused by his presumed exposure to Agent 
Orange.  Moreover, a prior (December 2000) consultation 
report by one of the attending physicians noted that the 
veteran was a cigar smoker who smoked four cigars per day for 
15 years.  Given that "cigarette smoking is a major, often 
overwhelming, confounding factor that dominates as a risk for 
respiratory disorders" generally, see 67 Fed. Reg. at 
42,606, an additional medical opinion as to the likelihood of 
either exposure to Agent Orange or the veteran's smoking as 
the cause of his cancer of the oropharynx must be obtained.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The 
appellant should also be asked to submit 
any relevant evidence in her possession 
concerning her claim.

2.  The RO should again attempt to secure 
the veteran's SMRs and service personnel 
records and any records obtained should 
be associated with the claims folder.

3.  Also, contact the attending 
physicians at the Naval Medical Center in 
Portsmouth, Virginia, who wrote the June 
2002 memorandum, and ask them to clarify 
whether they believe that it is at least 
as likely as not that this veteran's 
cancer of the oropharynx was caused by 
his presumed exposure to Agent Orange in 
Vietnam, and to explain the underlying 
reasons and bases for their conclusion.  
In rendering this opinion, they must 
explicitly consider the fact that the 
veteran reportedly smoked 4 cigars per 
day for 15 years, and any other relevant 
facts from their records of 
his treatment.

4.  After any additional evidence has 
been obtained and associated with the 
claims folder, request a medical opinion 
from a VA oncologist as to the etiology 
of the veteran's squamous cell carcinoma 
of the oropharynx.  The claims folder 
must be made available to the oncologist, 
including the June 2002 memorandum and 
any evidence the attending physicians 
submit in support of it, and the 
oncologist is asked to indicate that he 
or she has reviewed the claims folder.

The oncologist should indicate whether it 
is at least as likely as not that the 
veteran's cancer of the oropharynx was 
caused by his presumed exposure to Agent 
Orange in Vietnam, or whether the cancer 
of the oropharynx was more likely due to 
the veteran's smoking or some other 
cause.  If no opinion can be rendered, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

5.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim continues to be denied, send 
the appellant and her representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.



The appellant need take no further action until she is 
further informed.  The purpose of this REMAND is to obtain 
additional medical information and to accord due process.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.  The appellant has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




